Title: 1766 Decr. 8th. Monday.
From: Adams, John
To: 


       Dined at Dr. Tufts’s. Drank Tea at Dr. Halls Pembroke. Lodged at Captn. Littles Kingston.—I find a general Opposition in the County of Plymouth, to Compensation. Jacobs tells me, that Scituate voted vs. it with great Warmth. Judge Cushing Moderator did not think fit to say a Word, nor was there a Word said or an Hand up in favour of the Bill, tho they had voted for it in October. Keen of Pembroke was warm and stumped Sole Soul or Soule the Moderator to lay down the Money and prevent a Tax upon the Poor. Kingston was so fixed vs. it that they would not call a Meeting. The more considerate and sensible People however in all these Towns are in favour of it. Landlord and Landlady Little are full of Politicks. Mr. Little would get in General Winslow, and did get in Mr. Sever—and Mr. Sever is sensible of it. We had over the affair of Collector of Excise. Little dont like Judge Cushing nor Brigadier Ruggles, because they opposed his Collectorship, &c.
       At Plymouth the Province have been drawn in cleverly—to make themselves guilty of the Riots. Every Body out of the Province will say so. The Province has been brought to pay what ought to have been paid by Boston, every farthing of it.
       Paine. The Mistery of Iniquity opens more now in time of Peace than it did in Time of Confusion.
       Sever said he believed Goffe would be glad to punish all the Transgressors in the late Times. Hally said he had tryed to persuade Goffe to enter a Nolle Pros. vs. the Rioters in Berkshire, but he would not and was very high &c. Paine said the Continent ought to have paid the Damage.
       Nat Clap. These Town Meeting Laws are the most awful Things, and the Town of Boston ought to be stigmatized for setting the Example.
      